UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-7720



CHRISTOPHER JAMES FORDHAM,

                                               Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTIONS; MACK
JARVIS; FRANKLIN FREEMAN; LYNN C. PHILLIPS;
RANDALL LEE; RICHARD T. DUKE, JR.; RICKY
ROBINSON; MR. MCWILLIAMS; SERGEANT WIGGINS;
SERGEANT DELOATCH; W. SLEDGE, SR.; OFFICER
DILLARD; OFFICER ROWE; OFFICER PRIMUS; OFFICER
MITCHELL,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-98-789-5-BO)


Submitted:   August 31, 2000             Decided:   September 21, 2000


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher James Fordham, Appellant Pro Se. Jane Ray Garvey, OF-
FICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Christopher James Fordham appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court. See Fordham v. North Carolina

Dep’t of Corr., No. CA-98-789-5-BO (E.D.N.C. Nov. 16, 1999).

Fordham’s request for injunctive relief is denied.     We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2